The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicants Terminal Disclaimer has been received on 11/24/21.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Double Patenting
The double patenting rejection as being unpatentable over claims 1-11 of U.S. Patent No. 10403909 are withdrawn because the Applicant has submitted a Terminal Disclaimer.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are to a bipolar plate for an electrochemical fuel cell assembly, comprising a first corrugated plate having a plurality of first fluid flow channels extending thereacross between first inlet and outlet ports. A second corrugated plate having a second plurality of fluid flow channels extending thereacross between second inlet and outlet ports, a first gasket forming a fluid seal around a periphery of the first and second corrugated plates. The first inlet and outlet ports and forming the first inlet and outlet manifolds. A third plurality of fluid flow channels extending between third inlet and outlet ports at opposing ends of the assembled bipolar plate. The third plurality of fluid flow channels provided between first and second corrugated plates, respectively. The first inlet and outlet manifolds each comprising an open array of raised features formed in the first gasket configured to provide a defined separation between the bipolar plate and an 
	The closet prior art of record, US Patent 7,291,414 to Goebel et al. discloses a bipolar plate for an electrochemical fuel cell assembly, comprising a first plurality of fluid flow channels extending across a first face of the bipolar plate between first inlet and outlet ports at opposing ends of the bipolar plate; a second plurality of fluid flow channels extending across a second opposing face of the bipolar plate between second inlet and outlet ports at opposing ends of the bipolar plate and a third plurality of fluid flow channels extending between third inlet and outlet plurality opposing ends of the bipolar plate, the third plurality of fluid flow channels provided between first and second corrugated plates farming the first and second opposing faces of the bipolar plate, wherein the first, second and third channels are coplanar. The first inlet and outlet manifolds across the first face of the bipolar plate providing respective fluid connections between the first inlet and outlet ports and the first plurality of fluid flow channels. The 
The prior art US Publication 2002/0122970 to Inoue et al. discloses a first gasket forming a fluid seal around a periphery of the first face of the bipolar plate and the first inlet and outlet ports and forming the first inlet and outlet manifolds, the first inlet and outlet manifolds each comprising an open array of raised features formed in the first gasket configured to provide a defined separation between the bipolar plate and an 
The prior art US Patent 7,687,182 to Goebel et al. (herein referred to as Goebel ‘182 ) discloses a bipolar plate for an electrochemical fuel cell assembly, comprising a first plurality of fluid flow channels extending across a first face of the bipolar plate between first inlet and outlet ports at opposing ends of the bipolar plate; a second plurality of fluid 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725